People of the State of N.Y., By Letitia James v Harris Originals of NY, Inc. (2020 NY Slip Op 07796)





People of the State of N.Y., By Letitia James v Harris Originals of NY, Inc.


2020 NY Slip Op 07796


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


1141 CA 19-01623

[*1]THE PEOPLE OF THE STATE OF NEW YORK, BY LETITIA JAMES, ATTORNEY GENERAL OF STATE OF NEW YORK, PLAINTIFF-RESPONDENT,
vHARRIS ORIGINALS OF NY, INC., ET AL., DEFENDANTS-APPELLANTS. 


VENABLE LLP, NEW YORK CITY (ALLYSON B. BAKER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Jefferson County (James P. McClusky, J.), entered August 12, 2019. The order, among other things, denied the motion of defendants to quash subpoenas. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court